Citation Nr: 0821262	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability in excess of 20 percent 
for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  During this appeal the veteran 
relocated and his claims file was transferred to the RO in 
Houston, Texas.  The Board previously remanded this appeal in 
July 2007 for additional development.  Such development was 
completed; however, the Board unfortunately finds that 
another remand is necessary based on the new evidence 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board remanded this appeal in July 2007 
for additional development, namely, a new VA examination.  At 
such examination, the veteran reported that since discharge 
he has received all of his treatment for his service-
connected back disability at the Wilford Hall Medical Center 
at Lackland Air Force Base (AFB) in San Antonio, Texas.  
Prior to this examination, there is nothing in the claims 
file which might indicate that outstanding treatment records 
pertinent to the current appeal existed.  

Under section 3.159, subpart (c)(2) of Title 38 of the Code 
of Federal Regulations, VA has a duty to obtain relevant 
records from a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2) (2007).  In the present case, there is no 
indication that any efforts have been made to obtain these 
outstanding treatment records from Wilford Hall Medical 
Center.  As such, the Board regrettably finds that the 
veteran's claim must be further delayed by a remand to obtain 
this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
appropriate information and release 
regarding his back treatment at Wilford 
Hall Medical Center at Lackland AFB in San 
Antonio, Texas.  After securing the 
necessary release, obtain any records for 
the period from October 1, 2001, through 
the present.  Requests must continue until 
the agency of original jurisdiction 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



